Appendix A to the Operating Expenses Limitation Agreement (as amended on December 3, 2015 to add the Scharf Alpha Opportunity Fund) Advisors Series Trust Fund and Share Class Operating Expense Limit as a Percentage of Average Daily Net Assets Scharf Fund Institutional Class July 1, 2015 through January 27, 2018, and thereafter 1.09% Retail Class July 1, 2015 through January 27, 2018, and thereafter 1.34% Scharf Balanced Opportunity Fund Investor Class July 1, 2015 through January 27, 2018, and thereafter 1.20% Scharf Global Opportunity Fund Inception through January 27, 2016 0.50% January 28, 2016 through January 27, 2017 1.15% Retail Class January 28, 2017 through January 27, 2018 1.50% January 28, 2018 and thereafter 1.50% Scharf Alpha Opportunity Fund Institutional Class Inception through January 27, 2017 0.75% January 27, 2017 through January 27, 2018 1.25% Retail Class Inception through January 27, 2017 1.00% January 27, 2017 through January 27, 2018 1.50% ADVISORS SERIES TRUST on behalf of the Funds listed on Appendix A SCHARF INVESTMENTS, LLC By:/s/ Douglas G. Hess By:/s/Brian A. Krawez Name:Douglas G. Hess Name:Brian A. Krawez Title: President Title:President 1
